No. 99-20798
                                  -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-20798
                         Conference Calendar


HENRY LEE SANDERS,

                                            Plaintiff-Appellant,

versus

J. MICHAEL WILKINSON; DEREK A. ADAME; ALLEN GUITRY,

                                            Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-98-CV-336
                         --------------------
                           February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Henry Lee Sanders, Texas prisoner # 666939, appeals the

district court’s dismissal, pursuant to 28 U.S.C.

§ 1915(e)(2)(B), of his 42 U.S.C. § 1983 lawsuit seeking both

damages and release from prison.    The district court determined

that Sanders’ damages claims were barred by Heck v. Humphrey**

and that, to the extent he sought release from custody, he must

first pursue habeas relief.

     In his appellate brief, Sanders renews the claims raised in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
          512 U.S. 477 (1994).
                            No. 99-20798
                                 -2-

the lawsuit but does not brief any argument regarding the

district court’s dismissal or the reasons given therefor.

Because he fails to brief any argument that the district court

erred in dismissing his case, he has waived the sole ground for

appeal.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     Sanders’ appeal is without arguable merit and is therefore

DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.   His “Motion of Transfer” is DENIED.

     APPEAL DISMISSED; MOTION DENIED.